In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 15‐1836 & 15‐1845 
 
HOLLI HAMMARQUIST, et al., individually and on behalf  
of all others similarly situated, 
                                         Plaintiffs‐Appellants, 

                                  v. 

UNITED  CONTINENTAL  HOLDINGS,  INC.  AND  UNITED  AIRLINES, 
INC., 
                                       Defendants‐Appellees. 
                      ____________________ 

         Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
         Nos. 13‐cv‐01509 & 12‐cv‐06244 — John Z. Lee, Judge. 
                      ____________________ 

    ARGUED OCTOBER 1, 2015 — DECIDED JANUARY 6, 2016 
                ____________________ 

   Before POSNER, MANION, and HAMILTON, Circuit Judges. 
    MANION,  Circuit  Judge.  Following  its  merger  with 
Continental  Airlines  in  2010,  United  Airlines  has  made  a 
number  of  changes—not  all  of  them  welcome—to  its 
frequent‐flier  rewards  program.  We  previously  addressed 
the  fallout  in  Lagen  v.  United  Continental  Holdings,  Inc.,  774 
2                                           Nos. 15‐1836 & 15‐1845 

F.3d  1124  (7th  Cir.  2014),  where  a  member  of  United’s 
MileagePlus rewards program claimed that United breached 
a  contract  by  reducing  his  anticipated  program  benefits. 
While  by  no  means  commending  United’s  decision  to 
disappoint  its  most  loyal  customers,  we  concluded  that  the 
abridgement of benefits was not a breach of contract because 
the Program Rules allowed United to change the benefits at 
any time. 
    As  in  Lagen,  the  plaintiffs  in  this  case  responded  to 
United’s  modification  of  their  anticipated  MileagePlus 
benefits by suing United for breach of contract. And relying 
on  Lagen,  the  district  court  granted  summary  judgment  to 
United, finding that the Program Rules authorized United to 
amend the program benefits at will. 
    On appeal, the plaintiffs insist that their case is different 
from Lagen, and that this time the Program Rules do not give 
United the upper hand. But the principal difference between 
this  case  and  Lagen  does  not  help  the  plaintiffs,  as  we  shall 
see,  nor  do  the  remaining  differences  suffice  to  establish  a 
breach  of  contract.  In  view  of  our  holding  in  Lagen,  and 
because  the  undisputed  evidence  demonstrates  that  United 
was  authorized  to  modify  its  rewards‐program  benefits  at 
any  time,  we  affirm  the  district  court’s  entry  of  summary 
judgment for United. 
                        I. BACKGROUND 
     A. United’s MileagePlus Rewards Program 
    The  plaintiffs  are  members  of  United’s  frequent‐flier 
program  called  MileagePlus.  Enrollment  in  MileagePlus  is 
free,  and  enables  members  to  receive  benefits  for  traveling 
on  United  flights  or  patronizing  United’s  business 
Nos. 15‐1836 & 15‐1845                                                         3

associates.  The  MileagePlus  program  includes  several 
enhanced  or  “premier”  status  levels  that  offer  additional 
benefits  beyond  those  available  to  ordinary  MileagePlus 
members.1  The  premier  status  levels  of  MileagePlus  are 
collectively referred to as the MileagePlus Premier Program. 
All plaintiffs qualified for 2012 premier status in 2011. 
    Premier  status  is  awarded  annually  for  the  year 
following the calendar year in which a member qualifies. By 
qualifying  in  2010,  for  instance,  a  member  would  receive 
premier  status  for  2011.  Members  who  qualify  for  premier 
status  in  a  certain  year  also  receive  premier  benefits  for  the 
remainder  of  that  calendar  year  and  for  the  duration  of  the 
following  calendar  year.  The  benefits  received  each  year, 
however,  are  not  the  benefits  associated  with  the  premier 
status  of  a  single  calendar  year.  Rather,  the  particular 
premier  benefits  received  in  a  given  year  correspond  to  the 
benefits available under the annual Premier Program that is 
in  effect  in  the  program  year  in  which  the  benefits  are 
received. Thus, by qualifying for 2011 premier status in 2010, 
a member would first receive the benefits offered under the 
2010  Premier  Program  for  the  remainder  of  2010,  followed 
by  the  benefits  offered  under  the  2011  Premier  Program 
beginning in 2011. 
   Additional details pertaining to the Premier Program are 
located on the premier status webpages of United’s website. 
The  benefits  listed  on  the  premier  status  webpages  in  2011 
were the benefits associated with the 2011 Premier Program. 
Dist.  Ct.  Dkt.  97‐14  at  7  (2011  premier  status  webpages 

                                                 
      1 Before 2012, United also called these levels the “elite” status levels. 
4                                                   Nos. 15‐1836 & 15‐1845 

explaining  that  the  benefits  presented  were  “for  2011  elite 
status”).2 
     B. The MileagePlus Program Rules 
    By  enrolling  in  MileagePlus,  all  members  agreed  to  be 
bound  by  the  MileagePlus  Program  Rules.  In  2011  the 
Program  Rules  governed  participation  in  the  entire 
MileagePlus  program,  including  the  program’s  premier 
status  levels.  Dist.  Ct.  Dkt.  97‐1  at  14  (2011  Program  Rules 
explaining that the “provisions [of the Program Rules] form 
the  basis  of  the  MileagePlus®  Program”  and  that 
“participation  in  the  Program  will  be  governed  by  these 
provisions”).  To  reinforce  the  point,  the  premier  status 
webpages  explicitly  notified  members  that  “[u]nless 
otherwise  stated,  the  terms  and  conditions  set  forth  in 
Mileage  Plus  Program  Rules  are  applicable  to  the  Premier 
program.”  Just  beneath  this  language,  consumers  were 
further  advised  that  premier  benefits  were  “subject  to 
change from year to year.” 
   General  Condition  No.  1  of  the  2011  Program  Rules 
authorized  United  to  freely  modify  the  MileagePlus 
program benefits without notice: 
            MileagePlus  membership  and  its  benefits  are 
            offered at the discretion of United Airlines and 
            its  affiliates,  and  United  has  the  right  to  … 
            change  the  Program  Rules,  regulations, 
            benefits, conditions of participation or mileage 
            levels, in whole or in part, at any time, with or 
                                                 
      2 Citations to the district court docket are from Case No. 1:12‐cv‐

06244. 
Nos. 15‐1836 & 15‐1845                                           5

       without  notice,  even  though  changes  may 
       affect  the  value  of  the  mileage  or  certificates 
       already accumulated. 
In addition, United had “the sole right to interpret and apply 
the Program Rules.” 
   C. United’s Program Modifications 
    After  its  2010  merger  with  Continental,  United 
announced  that  MileagePlus  would  be  the  single  rewards 
program  for  the  merged  airlines  and  that  certain 
amendments  to  the  upcoming  2012  program  were 
anticipated.  In  September  2011  United  provided  additional 
information about the adjustments to the new 2012 program, 
which  included  a  number  of  changes  to  the  program’s 
premier  status  levels.  In  some  cases,  these  changes  meant 
that  members  who  qualified  for  2012  premier  status  would 
receive  fewer  benefits  in  2012  under  the  2012  Premier 
Program  than  the  benefits  that  were  available  to  premier 
members in 2011 under the 2011 program. 
   In  2012  and  2013,  the  plaintiffs  (whose  cases  were 
eventually  consolidated)  filed  this  diversity  action  against 
United  in  the  Northern  District  of  Illinois,  alleging  that 
United  breached  a  contract  by  changing  the  benefits  of 
premier membership for the 2012 program year. The district 
court  granted  summary  judgment  for  United  because  the 
undisputed evidence showed that the MileagePlus Program 
Rules  authorized  United  to  modify  the  benefits  associated 
with  the  program’s  premier  status  levels  at  any  time.  The 
plaintiffs appeal. 
    
    
6                                           Nos. 15‐1836 & 15‐1845 

                           II.  ANALYSIS 
    We  review  the  district  court’s  grant  of  summary 
judgment  de  novo,  construing  all  facts  and  reasonable 
inferences  in  the  light  most  favorable  to  the  nonmoving 
party. Harden v. Marion Cty. Sheriff’s Dep’t, 799 F.3d 857, 861 
(7th Cir. 2015). Summary judgment is required if the movant 
shows  that  “there  is  no  genuine  dispute  as  to  any  material 
fact  and  the  movant  is  entitled  to  judgment  as  a  matter  of 
law.” Fed. R. Civ. P. 56(a). 
    To  prevail  on  a  breach‐of‐contract  claim  in  Illinois  (it  is 
undisputed  that  the  substantive  law  of  Illinois  governs  this 
action),  the  plaintiffs  must  show  that  there  was  a  contract 
between  the  parties,  and  that  United  breached  the  contract 
by  failing  to  adhere  to  its  terms.  Zirp‐Burnham,  LLC  v.  E. 
Terrell  Assocs.,  Inc.,  600,  826  N.E.2d  430,  439  (Ill.  Ct.  App. 
2005).  The  parties  do  not  dispute  that  the  plaintiffs’ 
membership  in  MileagePlus  was  a  contractual  relationship 
governed  by  the  Program  Rules.  But  the  parties  disagree 
over  the  extent  to  which  the  Program  Rules  specifically 
governed  the  MileagePlus  premier  status  levels,  and  in 
particular the modification of premier benefits. While United 
maintains that the Premier Program was merely a part of the 
overall  MileagePlus  program  and  therefore  subject  to 
General Condition No. 1 of the Program Rules, the plaintiffs 
argue that the Premier Program was separately governed by 
an alternative modification provision that prohibited United 
from changing the 2012 program benefits in 2011. 
   We  conclude  that  the  plaintiffs  failed  to  establish  a 
breach  of  contract  based  on  United’s  modification  of  the 
2012  Premier  Program  benefits.  The  undisputed  evidence 
confirms that United was authorized to change the program 
Nos. 15‐1836 & 15‐1845                                                7

benefits  at  any  time,  or  at  least  from  year  to  year.  Nor  is 
there  any  evidence  that  United  offered  benefits  under  the 
2012 Premier Program that it subsequently failed to provide. 
Under  these circumstances, no  reasonable jury  could return 
a verdict for the plaintiffs. 
   A. United was authorized to change the Premier 
      Program benefits at any time. 
    The  record  establishes  (1)  that  all  members  of  the 
MileagePlus  program,  regardless  of  status,  agreed  to  be 
bound  by  the  MileagePlus  Program  Rules,  and  (2)  that 
General  Condition  No.  1  of  the  Program  Rules  allowed 
United  to  modify  the  program  benefits  “at  any  time,”  with 
or  without  notice.  In  the  absence  of  any  additional 
agreement  between  the  parties,  these  facts  permit  only  one 
conclusion:  United  was  allowed  to  modify  the  program 
benefits  associated  with  the  premier  status  levels  of 
MileagePlus  “at  any  time,”  so  its  decision  to  do  so  for  the 
year 2012 was not a breach of contract. 
    Naturally, the plaintiffs attempt to avoid this conclusion 
by  arguing  that  their  qualification  for  premier  status  gave 
rise  to  an  additional,  independent  contract  for  premier 
benefits—one  to  which  General  Condition  No.  1  of  the 
Program  Rules  did  not  apply.  We  recently  considered  a 
similar  argument  in  Lagen.  There,  the  plaintiff  sued  United 
for  breach  of  contract  after  it  downgraded  the  putative 
“lifetime” benefits associated with the exalted “Million‐Mile 
Flyer”  status  level  of  MileagePlus.  774  F.3d  at  1125–27.  The 
plaintiff  argued  that  his  participation  in  the  Million‐Mile 
Flyer  Program  generated  a  separate  agreement  that  was 
exempt  from  the  general  modification  provision  of  the 
8                                          Nos. 15‐1836 & 15‐1845 

Program Rules, which, as here, allowed United to change the 
program benefits at any time. Id. 
    Yet the evidence all pointed in the opposite direction: the 
Million‐Mile  Flyer  Program  was  simply  a  component  of 
MileagePlus,  not  a  free‐standing  contract  for  Million‐Mile 
Flyer benefits. Id. at 1127. In particular: (1) only members of 
MileagePlus  were  eligible  to  receive  Million‐Mile  Flyer 
status; (2) information about the Million‐Mile Flyer Program 
was  situated  “under  the  umbrella”  of  MileagePlus  on 
United’s  website;  and  (3)  a  member’s  Million‐Mile  Flyer 
status  was  indicated  on  his  ordinary  MileagePlus 
membership  card.  Id.  In  light  of  these  facts,  the  plaintiff 
failed  to  establish  the  existence  of  a  separate  agreement  for 
benefits  apart  from  the  agreement  governed  by  the 
MileagePlus  Program  Rules.  Because  those  rules  expressly 
allowed United to change the program benefits at any time, 
we  concluded  that  United  did  not  breach  a  contract  by 
altering  the  benefits  associated  with  the  Million‐Mile  Flyer 
status level of MileagePlus. Id. 
    As  in  Lagen,  there  is  no  evidence  in  this  case  that  the 
plaintiffs’  enhanced  status  levels  within  the  MileagePlus 
program  formed  an  independent  contract  that  was  exempt 
from  the  general  modification  provision  of  the  MileagePlus 
Program  Rules.  It  is  undisputed  that  premier  status  was 
awarded only to members of MileagePlus and was reflected 
on the ordinary MileagePlus membership card. Nor is there 
any  question  that  the  Premier  Program  was  “under  the 
umbrella” of MileagePlus as delineated on United’s website. 
All  the  evidence  thus  points  in  one  direction:  the  premier 
status  levels  of  the  MileagePlus  program  were  simply  a 
subordinate  part  of  that  program  whose  benefits  United 
Nos. 15‐1836 & 15‐1845                                               9

could  legitimately  alter  at  any  time.  Despite  the  plaintiffs’ 
best  efforts  to  distinguish  this  case  from  Lagen,  our  holding 
in  Lagen  effectively  paralyzes  the  plaintiffs’  primary 
argument on appeal. 
    And  where  this  case  does  differ  from  Lagen,  the 
difference  is  anything  but  helpful  to  the  plaintiffs.  As  the 
dissent  in  Lagen  made  clear,  United’s  greatest  obstacle  to 
summary  judgment  in  that  case  was  its  explicit 
advertisement  of  “lifetime”  benefits  in  connection  with  the 
Million‐Mile  Flyer  Program—a  representation  that  seemed 
to be directly at odds with United’s reserved right to modify 
the  benefits  at  any  time.  By  contrast,  United  did  not 
advertise “lifetime” benefits under the Premier Program, nor 
did  it  otherwise  make  any  comparable  representations  that 
would  appear  inconsistent  with  the  possibility  of  future 
modifications. To the contrary, the premier status webpages 
indicated  that  the  Premier  Program  was  subject  to  the 
Program  Rules,  which  authorized  United  to  change  the 
program  benefits  on  a  whim.  In  sum,  the  advertisement  of 
putative  “lifetime”  benefits  in  Lagen  was  the  strongest  fact 
supporting the plaintiff’s claim for breach of contract—and it 
is a fact not present here. 
    But  this  does  not  end  the  matter.  The  plaintiffs  do  not 
simply argue that General Condition No. 1 did not apply to 
the  Premier  Program  on  grounds  that  the  latter  was  a 
separate contract not  governed by the Program Rules. They 
also  argue  that,  even  assuming  the  Program  Rules  did 
govern  the  Premier  Program  as  a  general  matter,  United’s 
authority  to  modify  premier  benefits  was  independently 
governed  by  a  conflicting  modification  provision—one 
specific  to  the  Premier  Program—that  contractually 
10                                        Nos. 15‐1836 & 15‐1845 

supplanted  the  otherwise applicable General  Condition  No. 
1.  
    In  support  of  this  argument,  the  plaintiffs  rely  on  the 
premier  status  webpages’  dual  representations  that  the 
Program  Rules  applied  to  the  Premier  Program  “unless 
otherwise stated,” and that premier benefits were “subject to 
change  from  year  to  year.”  By  the  plaintiffs’  logic,  a 
provision  authorizing  the changing of benefits from year  to 
year  is  “entirely  inconsistent”  with  a  provision  allowing 
changes  at  any  time.  The  plaintiffs  thus  assert  that  the 
Premier  Program’s  “year  to  year”  provision  effectively 
stated  otherwise  than  General  Condition  No.  1  of  the 
Program Rules. As a result, they argue that United was not 
allowed  to  change  premier  benefits  at  any  time,  but  “only 
‘from year to year.’” 
    There  are  several  problems  with  this  argument.  For  one 
thing, despite their acknowledgment that the Program Rules 
unambiguously  applied  to  the  Premier  Program  “unless 
otherwise  stated,”  none  of  the  evidence  relied  upon  by  the 
plaintiffs  suggests  that  United  ever  “stated”  that  General 
Condition  No.  1.  did  not  apply  to  the  Premier  Program. 
More  importantly,  in  describing  the  potential  for  future 
modifications,  the  webpages  simply  declared  that  premier 
benefits  could  change  “from  year  to  year”—not  that  they 
could change only from year to year—and the mere fact that 
benefits  may  be  changed  from  year  to  year  does  not  mean 
that they may not also be changed at more frequent intervals 
as well. The plaintiffs have thus failed to identify anything in 
the  Premier  Program  that  is  inconsistent  with  United’s 
reserved right to modify the program benefits at any time. 
Nos. 15‐1836 & 15‐1845                                             11

    Simply  put,  the  record  does  not  support  a  reasonable 
inference that United implicitly excluded General Condition 
No.  1.  from  the  annual  Premier  Program  merely  by  relating 
that  the  corresponding  program  benefits  could  be  expected 
to  change  on  an  annual  basis.  And  even  if  the  Premier 
Program is (unreasonably) interpreted to allow changes only 
from year to year, United would still be entitled to summary 
judgment, for its modification of premier benefits from 2011 
to 2012 was just that: a change of benefits from year to year. 
Either way, United was authorized to change the benefits for 
the year 2012, and United cannot be said to have breached a 
contract by doing exactly what the contract authorized. 
   B. United never agreed to provide the 2011 Premier 
      Program benefits under the 2012 Premier Program. 
    In  September  2011  United  announced  the  newly  revised 
benefits  associated  with  the  2012  MileagePlus  program’s 
premier  status  levels,  and  the  plaintiffs  do  not  dispute  that 
United faithfully provided the premier benefits identified in 
the  September  2011  announcement.  Instead,  in  an  apparent 
last‐ditch effort to establish a breach, the plaintiffs argue that 
their  qualification  for  the  2012  Premier  Program  entitled 
them  to  receive,  in  2012,  the  benefits  that  were  previously 
offered in 2011 under the 2011 Premier Program. 
    This argument is as devoid of evidentiary support as it is 
counterintuitive. There is no evidence that United expressed 
an  intention  to  offer  the  benefits  of  2011  premier  status  in 
2012  under  the  2012  Premier  Program,  let  alone  that  it 
contractually  bound  itself  to  do  so.  Indeed,  United  did  not 
even so much as identify the benefits of 2012 premier status 
until it unveiled the newly amended benefits for that year in 
September  2011.  True,  the  premier  status  webpages  in  2011 
12                                                  Nos. 15‐1836 & 15‐1845 

also  listed  a  differing  set  of  premier  benefits  prior  to 
September  of  that  year,  but  those  benefits  were  expressly 
identified  as  the  “benefits  for  2011  elite  status”;  the 
webpages  gave  no  indication  of  what  the  forthcoming 
benefits for 2012 premier status would be.3 
    The  plaintiffs  appear  perplexed  that  a  premier  status 
earned  in  2011  should  not  also  deliver  the  benefits  of  the 
2011  Premier  Program.  But  this  is  easily  explained  by  the 
fact  that  members  qualified  for  premier  status  in  the  year 
preceding  the  year  for  which  the  status  was  granted.  The 
Premier  Program’s  prospective  operation  means  that 
members  who  qualified  for  premier  status  in  2011  did  not 
earn 2011 premier status, but 2012 premier status, along with 
the corresponding benefits available under the 2012 Premier 
Program.  In  other  words,  the  record  establishes  that 
qualification  for  2012  premier  status  entitled  members  to 
receive,  in  2012,  the  benefits  under  the  program  in  effect 
during  the  year  for  which  they  qualified  (2012)—not  the 
benefits under the program in effect during the year in which 
they qualified (2011).4 


                                                 
      3  Starting  nearly  a  year  before  the  September  2011  announcement, 

United’s website also included a series of regular updates heralding the 
“new world‐class” MileagePlus program of 2012. Not surprisingly, there 
is  no  evidence  that  the  much  anticipated  benefits  of  the  “new” premier 
status levels of 2012 were contractually required to be nothing but a drab 
carbon  copy  of  the  benefits  offered  under  the  expired  program  of  the 
previous year.  
     4  As  noted  above,  qualifying  for  2012  premier  status  in  2011  also 

entitled  members  to  receive  the  benefits  associated  with  2011  premier 
status for the remainder of 2011. The plaintiffs do not allege that they did 
       
Nos. 15‐1836 & 15‐1845                                                 13

   At  bottom,  the  plaintiffs’  argument  on  appeal  is  that 
United breached a contractual promise to provide them with 
premier  benefits  in  2012  that  matched  the  premier  benefits 
previously  available  in  2011.  The  undisputed  evidence 
shows  that  United  never  made  that  promise,  and  United 
cannot be liable for breaching a contract that it did not make. 
                                   III.  CONCLUSION 
    As  the  district  court  appropriately  observed,  the 
plaintiffs  may  have  understandably  hoped  that  United 
would  continue  to  offer  in  2012  the  same  premier  benefits 
that  it  offered  in  2011.  But  there  is  no  evidence  that  United 
contracted  to  offer  the  same  benefits  each  year.  On  the 
contrary,  the  evidence  demonstrates  that  United  was 
allowed to change the Premier Program benefits whenever it 
wanted, or at least on a yearly basis. As a result, nothing in 
the record before the district court would allow a reasonable 
jury  to  conclude  that  United  breached  a  contract  by 
modifying  the  Premier  Program  benefits  for  the  year  2012. 
The  district  court  properly  granted  summary  judgment  for 
United, and we affirm. 
                                                             AFFIRMED. 




                                                 
not receive the appropriate benefits in 2011 following their qualification 
for 2012 premier status. 
14                                         Nos. 15‐1836 & 15‐1845

    HAMILTON,  Circuit  Judge,  concurring.  I  join  Judge  Man‐
ion’s opinion for the court affirming summary judgment for 
United. I continue to believe that Lagen was wrongly decided 
because  of  the  clear  conflict  in  that  case  between  United’s 
promise of “lifetime” benefits and its attempt to reserve the 
right to change its mind about those lifetime benefits at any 
time for any reason. In doctrinal terms, the plaintiff in Lagen 
offered substantial evidence that United had offered to mod‐
ify the terms of its MileagePlus contract to extend those life‐
time benefits to Million Mile Flyers, and qualifying members 
accepted that offer by flying one million miles on United. See 
774  F.3d  at  1128–32  (Hamilton,  J.,  dissenting).  In  this  case, 
however,  plaintiffs  have  offered  no  comparable  evidence 
that conflicts with or shows a modification of United’s reser‐
vation  of  the  right  to  modify  MileagePlus  benefits  at  any 
time and for  any reason. The reservation of rights therefore 
controls.